Title: Abigail Adams to John Quincy Adams, 23 January 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            No 1 for the year 96
            my Dear son
            Boston Janry 23 1796
          
          I came to Town yesterday, and find a vessel going to sail for England tomorrow, and I would not let the opportunity pass without writing You a few Lines. I have not received a line from You since the 31 of July. Your Father sent me by the last post from Philadelphia Your Letter no 12 dated the 30 of August which he received two Days before. that Letter further unfolds the Secreet Machinations of a party, who have been endeavouring to accomplish all that you have predicted. Randolphs detection has however baffeld their schemes, and laid open to the people the intrigues of a party, Which had gained too much influence even over Men of good minds and Hearts. it was not untill I read Randolphs Vindication, or as My Friend Mrs Powel of Philadelphia calls it, crimination; that I could give up the Man. I always supposed him weak & wavering, but I did not think him Treacherous. I send you his Book of which he has obtained a coppy Right. You will judge for yourself I send you Camillus as far as it is Printed in a pamphlet. if I was at home I could get the Newspapers containing the Numbers to 39 I think which I have not Sent you. by Scot you had to 24. Your Father, knowing how anxious I was to hear from you, made an extract from the last Dispatch of yours No 55 to the Secretary of State, Dated at the Hague october 15, in which you mention that it is Your intention to go to England between the 20 & 25th. I presume You are there at present, and if you are You will be happy in meeting Several of your old American Friend’s You will learn from some of them the state of Politicks here. the Heat & Warmth which had been excited against the Treaty, made every one suppose that Congress would come together in no very plesent humour. the speach of the President, which as usual, was an excellent one was answerd by the senate, with affection & confidence the House was pretty federel. as yet no great warmth has taken place in either House. Your Father writes me that the Senate are as firm as a Rock, and the new Member Mr Walton from Gorgia is an accession to their Strength. the Virtuous Ten as they are Dub’d hang together and you will see their Names in every antifederel motion. thus they were for erasing from the senate answer to the President Speach, that part, which expresst their undiminished confidence in him.
          
          The state of New hampshire Pensilvana & Maryland by their Legislatures have exprest their approbation of the Treaty, and their unshaken confidence in the President. This state is now in session and poor old Samuell has made a decripid Speach, quite antifederel. tis said that it will be his political Death for the senate & House are very Federel as you will see by their answers, and by their rejecting the Mad Virginna Resolutions for altering the constitution
          Fauchett intercepted Letter has been the Means of great good, and the Country is now more united and Federel than at any period for the last three years.
          our Friends here in Town all desire to be rememberd to you. We had to Day at mr smiths one of the old Family meetings, of mr storers & Dr Welchs Family. You I dare say can picture to yourself the happy circle and sigh for the enjoyment. your Frind now Dr Clark was here. I heard to day from Washington that mr Cranch has a son. I had Letters to day from your sister her Family have been sick with the Measles, but are all recovering. our Friends at Quincy are well. your Grand Mother desires me never to forget her Love and her blessing to you.
          Captain Barnard who goes a passenger in this Vessel will deliver this to you, with some newspapers he used to Do me kind offices in this way when I was in England. you will notice him if you see him
          I have been careless in omitting to Number my Letters, but I have written you many times since I received a Line from you
          The Miniatures are my delight. no present could have been so acceptable to me, and they are pronounced good likenesses by every one who sees them. I will write to my Dear Son Thomas if the Vessel should be delayd. if I cannot, Do you convey my blessing to him. Charles was well and very happy when I heard from him. his buisness increasing. I hope he will Do well. I think sometimes whilst I have Bread enough, I fear my children may want. Famine is a scourge with which Americans have never been afflicted. God Grant they never may
          Present me kindly to mr & mrs Copley, and be assured of the tenderest affection of / Your Mother
          
            Abigail Adams
          
        